
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.4


THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as from time to
time amended in accordance with the provisions hereof, this "Agreement"), is
entered into as of this 31st day of December, 2003 by and between FRANCIS D.
JOHN, residing at                        , Solebury, Pennsylvania 18963 (the
"Executive"), and KEY ENERGY SERVICES, INC., a Maryland corporation (the
"Company") with executive offices at 400 South River Road, New Hope,
Pennsylvania 18938 (the "Current Executive Office Location").


RECITALS


        A.    The Company and the Executive previously entered into the Second
Amended and Restated Employment Agreement dated as of October 16, 2001, as
amended through the date hereof (the "2001 Employment Agreement"), pursuant to
which the Executive serves as Chairman of the Board, President and Chief
Executive Officer of the Company.

        B.    The Company has informed the Executive that the Company wishes to
hire a new Chief Operating Officer and to give such person the additional title
of "President."

        C.    If the Company were to remove the Executive as President of the
Company, such removal would give the Executive the grounds to terminate his
employment under the 2001 Employment Agreement for "Good Reason" (as defined
therein).

        D.    In recognition of the fact that the members of the Compensation
Committee (the "Compensation Committee") of the Board of Directors of the
Company (the "Board") are of the view that obtaining a commitment from the
Executive to continue to serve in his capacities as Chairman of the Board and
Chief Executive Officer of the Company until December 31, 2006 is essential to
the continued growth and success of the Company and is in the best interests of
the Company and its shareholders, the Company desires to amend and restate the
2001 Employment Agreement and continue to retain the services of the Executive
as Chairman of the Board and Chief Executive Officer of the Company pursuant to
the terms and conditions hereinafter set forth effective as of January 1, 2004
(the "Commencement Date").

        E.    The Executive is willing to amend and restate the 2001 Employment
Agreement and to continue to serve in such capacities pursuant to the terms and
conditions hereinafter set forth effective as of the Commencement Date.


AGREEMENT


        NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the Company and the Executive hereby agree as follows:

1.    Employment; Term.    

        (a)   Effective as of the Commencement Date, the 2001 Employment
Agreement shall be terminated and shall be of no further force or effect except
for the Company's obligations (i) to make any payments to the Executive under
Section 2 thereof for services rendered and expenses incurred prior to the
Commencement Date, including, without limitation, in respect of bonuses due for
periods ending on or prior to December 31, 2003, (ii) to make any payments to
the Executive under benefit plans for expenses incurred prior to the
Commencement Date and (iii) pertaining to any options or other equity incentives
previously granted to the Executive. The Company hereby agrees to employ the

1

--------------------------------------------------------------------------------



Executive, and the Executive hereby accepts employment by the Company, as the
Company's Chairman of the Board and Chief Executive Officer, such employment to
commence as of the Commencement Date, and to continue until the close of
business on December 31, 2006, subject to extension as provided in this
Section 1(a), unless sooner terminated in accordance with Section 5(b) hereof
(the "Initial Employment Period"). On each December 31, commencing with
December 31, 2006, the term of the Executive's employment hereunder shall be
automatically extended for an additional twelve (12) months unless either
(x) the Company shall have given written notice to the Executive that such
automatic extension shall not occur (a "Company Nonrenewal Notice"), which
notice shall have been given no later than the September 15 immediately
preceding the relevant December 31 or (y) the Executive shall have given written
notice to the Company that such automatic extension shall not occur (an
"Executive Nonrenewal Notice"), which notice shall have been given no later than
the October 1 immediately preceding the relevant December 31. The Initial
Employment Period, together with any such extensions, until terminated in
accordance with the terms hereof, is referred to herein as the "Employment
Period."

        (b)   The Executive currently serves as a director on the Board, and as
a director, the President or a Vice President of each material domestic
Subsidiary (as defined in Section 16 hereof), and the Executive hereby agrees to
continue in such positions.

        (c)   The Executive shall have the responsibilities, duties and
authority commensurate with his positions as the Chairman of the Board and Chief
Executive Officer of the Company, including, without limitation, the general
supervision and control over, and responsibility for, the general management and
operation of the Company and its Subsidiaries, subject, however, to the
supervision of the Board insofar as such supervision is required by the Maryland
General Corporation Law, and the Company's Articles of Incorporation and
By-Laws. Such responsibilities, duties and authority shall not be expanded or
contracted without the express consent of the Executive. The Executive will
report only to the Board.

        (d)   The Executive will devote his full time and his reasonable best
efforts to the business and affairs of the Company and its Subsidiaries;
provided, however, that nothing contained in this Section 1 shall be deemed to
prevent or limit the Executive's right to: (i) make investments in the
securities of any publicly-owned corporation; or (ii) make any other investments
with respect to which he is not obligated or required to, and to which he does
not in fact, devote substantial managerial efforts which materially interfere
with his fulfillment of his duties hereunder; or (iii) to continue to serve on
boards of directors on which he currently serves and to serve in such other
positions with non-profit and for-profit organizations as to which the Board may
from time to time consent, which consent shall not be unreasonably withheld,
delayed or conditioned.

        (e)   The Executive may perform his duties at the Current Executive
Office Location (the Current Executive Office Location and any substitute
therefor specified by the Board being referred to elsewhere herein as the
"Executive Office Location") or at such other locations as the Executive may
from time to time in his sole discretion determine. Subject to
Section 5(b)(vi) hereof and the other provisions hereof related thereto, the
Executive Office Location may be changed by the Board, in which event (if the
Executive does not terminate his employment hereunder pursuant to said
Section 5(b)(vi)) the Company will pay moving, temporary living and other
expenses in connection with the Executive's relocation from his present primary
residence to a location in proximity to such new Executive Office Location,
including, without limitation, the following, and will pay to the Executive the
bonus specified in clause (vii) below: (i) the excess, if any, of (A) the
Executive's aggregate tax basis in his primary residence at the time of its sale
over (B) the proceeds realized by the Executive from such sale net of all fees
and expenses incurred in connection with such sale (other than such fees and
expenses described in clause (ii) of this sentence), (ii) all realtor fees and
closing costs incurred in connection with the sale of the Executive's primary
residence, (iii) closing costs incurred in connection with the purchase of the
Executive's new primary residence in the vicinity of the new Executive Office

2

--------------------------------------------------------------------------------




Location, (iv) costs incurred to pack, transport, unpack, and insure the
Executive's household furnishings and effects to his new primary residence,
(v) fees for connecting utilities in his new primary residence, (vi) costs for
trips to look for a new residence as well as up to six (6) months of temporary
housing, and (vii) a cash bonus calculated to pay all of the federal, state and
local income and payroll taxes which the Executive will incur, if any, as a
result of (A) the Company's reimbursement of the preceding expenses and (B) the
amount of such bonus (that is, a "gross-up" bonus).

2.    Salary; Bonuses; Expenses.    

        (a)   During the Employment Period, the Company will pay a salary to the
Executive, payable in substantially equal installments in accordance with the
Company's existing payroll practices, but no less frequently than biweekly, at
the annual rate of Eight Hundred Seventy-Five Thousand Dollars ($875,000) per
year (the "Base Salary"). The Company will review the Base Salary on a yearly
basis promptly following the end of each Fiscal Year of the Company (a "Fiscal
Year" of the Company being the twelve-month period beginning each January 1) to
determine if an increase is advisable, and the Base Salary may be increased but
not decreased at the discretion of the Board or the Compensation Committee,
taking into account, among other factors, the Executive's performance and the
performance of the Company.

        (b)   For each six-month or other applicable period commencing on
January 1, 2004 and thereafter, the Executive shall be eligible to participate
in all of the Company's cash performance compensation plans (collectively, the
"Performance Cash Compensation Plans") for the Company's executives providing
for the payment of cash bonuses or other cash incentives payable upon the
achievement of goals set forth in the Company's strategic plan as developed by
the Compensation Committee after consultation with the Executive, payable in
accordance with the provisions thereof. The performance goals for the
Performance Cash Compensation Plan will be based on objective criteria specified
in good faith in advance by the Compensation Committee after consultation with
the Executive, and, if such criteria are achieved, the minimum annual cash bonus
to which the Executive shall be entitled pursuant to this Section 2(b) shall be
equal to 100% of the Base Salary (for example, if the bonus is earned with
respect to a six-month period, the bonus will be 50% of the Base Salary). Each
bonus determined in accordance with this Section 2(b) is referred to herein as a
"Specified Bonus."

        (c)   The Executive shall also receive such bonuses other than pursuant
to the Performance Cash Compensation Plans in such amounts and at such times as
the Compensation Committee in its discretion determines are appropriate to
recognize extraordinary performance by the Executive or the Company or
extraordinary actions by the Company, which shall include, without limitation:
(i) the acquisition of the stock or assets, or the merger or consolidation with
or into, another company or other entity; (ii) the acquisition or sale of a
division or divisions of the Company; (iii) the acquisition or sale of a
Subsidiary or Subsidiaries, or the acquisition or sale of the Company;
(iv) financings or refinancings, debt or equity, relating to the Company or any
of its Subsidiaries; (v) restructurings, recapitalizations, reorganizations or
other similar events relating to the Company or any of its Subsidiaries; or
(vi) any other event relating to the Company or any of its Subsidiaries that is
outside of the ordinary course of business and material to the Company or any of
its Subsidiaries. Any bonus paid to the Executive pursuant to this Section 2(c)
is referred to herein as a "Special Bonus".

        (d)   In 2001, pursuant to the 2001 Employment Agreement and in
connection with the conversion of a previously earned performance-based
incentive loan program, the Company paid to the Executive an extraordinary bonus
(the "Retention Incentive Bonus") in the amount of $13,079,662, the proceeds of
which were used solely to repay the principal of, and all accrued and unpaid
interest on, certain loans made by the Company to the Executive in prior years
and to pay all taxes due on the payment of the Retention Incentive Bonus. In the
event that, prior to June 30, 2011, the Executive's employment is terminated
pursuant to Section 5(b)(i), Section 5(b)(ix) or Section 5(b)(x) hereof (it
being understood that an Executive Nonrenewal Notice or notice of an Executive
Voluntary Termination that is intended

3

--------------------------------------------------------------------------------




to be effective on or after June 30, 2011 is not such a termination), then the
Executive shall, on or before the date which is sixty (60) days after the
effective date of such termination, pay to the Company an amount equal to the
percentage of the Retention Incentive Bonus specified in the table below with
respect to such effective date:

Effective Date
of Termination

--------------------------------------------------------------------------------

  Percentage of
Retention Incentive Bonus
to be Returned to the Company

--------------------------------------------------------------------------------

Prior to June 30, 2004   80%
On and after June 30, 2004
and prior to June 30, 2005
 
70%
On and after June 30, 2005
and prior to June 30, 2006
 
60%
On and after June 30, 2006
and prior to June 30, 2007
 
50%
On and after June 30, 2007
and prior to June 30, 2008
 
40%
On and after June 30, 2008
and prior to June 30, 2009
 
30%
On and after June 30, 2009
and prior to June 30, 2010
 
20%
On and after June 30, 2010
and prior to June 30, 2011
 
10%
On and after June 30, 2011
 
0%;

provided, however, that, for purposes of this Section 2(d), the Executive shall
not be deemed to have been terminated pursuant to Section 5(b)(i) hereof unless
and until a court of competent jurisdiction has found, in a final and
nonappealable decision, that there was, in fact, clear and convincing evidence
that the Cause specified by the Board in connection with such termination
actually existed.

3.    Equity Incentives.    

        (a)   The Company acknowledges that the Executive has previously been
awarded, or may in the future be awarded, stock options, restricted stock
grants, deferred stock or other equity-based incentives (collectively,
"Equity-Based Incentives") that are either fully vested or not fully vested, as
the case may be, and the Company reaffirms herein its contractual commitments in
the agreements awarding such Equity-Based Incentives. Except as otherwise
modified by the terms of this Agreement, the terms of the agreements pertaining
to such outstanding Equity-Based Incentives shall continue to apply and be
construed so as not to change or modify any rights of the Executive set forth
therein.

        (b)   For each Fiscal Year beginning on or after January 1, 2004, the
Executive shall be eligible to participate in grants of Equity-Based Incentives
made to the Company's executives. The amount and terms of such grants will be
specified in good faith by the Compensation Committee after consultation with
the Executive. The Equity-Based Incentives granted to the Executive during each
Fiscal Year are referred to herein as the "Annual Equity Incentive Grant."

        (c)   The Company agrees, so long as the Company shall be subject to the
reporting requirements of Section 13 or 15(d) (or any successor provision) of
the 1934 Act, it shall use its reasonable best efforts to cause to become
effective a registration statement on Form S-3 or S-8 (or a successor form), and
to maintain the effectiveness of such registration statement, such that any
issuance of stock by the

4

--------------------------------------------------------------------------------




Company to the Executive (or his permitted assignee) pursuant to any Annual
Equity Incentive Grant or otherwise shall be registered under the Securities Act
of 1933, as amended (or any successor provision).

4.    Benefit Plans; Vacations.    In connection with the Executive's employment
hereunder, he shall be entitled during the Employment Period (and thereafter to
the extent provided in Section 5(g) hereof) to the following additional
benefits:

        (a)   At the Company's expense, the Executive shall be entitled to such
fringe benefits, including, without limitation, group medical and dental, life,
executive life, accident and disability insurance and retirement plans and
supplemental and excess retirement benefits, as the Company may provide from
time to time for its senior management, but, in any case, at least the benefits
described on Schedule A hereto.

        (b)   The Executive shall be entitled to no less than the number of
vacation days in each Fiscal Year determined in accordance with the Company's
vacation policy as in effect from time to time, but in any event no less than
thirty (30) business days in any Fiscal Year (prorated in any Fiscal Year during
which he is employed hereunder for less than the entire Fiscal Year in
accordance with the number of days in such Fiscal Year in which he is so
employed), provided that such 30 business day period shall be increased by a
number of days equal to the excess, if any, of 30 business days over the number
of business days taken by the Executive as vacation during the immediately
preceding Fiscal Year. The Executive shall also be entitled to all paid holidays
and personal days given by the Company to its executives.

        (c)   The Company acknowledges that a substantial amount of the business
travel undertaken by the Executive is done by means of his driving himself or
being driven in an automobile. The Company shall lease or purchase one
automobile for the Executive substantially similar to the automobile currently
leased for the Executive and shall pay all expenses, including but not limited
to insurance, repair and maintenance, incurred by the Executive in connection
with the use of the automobile during the Employment Period. In addition, if the
Executive, in his sole discretion, deems it necessary or desirable for security,
safety, efficiency or other reasons, the Executive shall have the authority to
contract for the services of a car and driver, the cost of which shall be paid
or reimbursed by the Company.

        (d)   The Company will pay the reasonable fees for personal
(i) financial advisory, counseling, accounting and related services, (ii) legal
advisory or attorneys' fees and related expenses and (iii) income tax return
preparation and tax audit services, all as reasonably requested by the
Executive, provided by certified public accountants and tax attorneys acceptable
to him.

        (e)   The Executive is authorized to incur and shall be reimbursed by
the Company for all expenses, including, but not limited to travel, lodging,
meal and other expenses, in each case as chosen and determined by him in his
sole discretion, incurred by him in carrying out his duties hereunder,
including, without limitation, in connection with his travel to and from, and
the performance of services by him at, the Company's offices. The Company shall
pay or reimburse the expenses for the Executive to be able to perform his duties
hereunder from his home or any other location from time to time chosen by the
Executive, including, without limitation, the expenses of administrative
assistants. In addition, if the Executive, in his sole discretion, deems it
necessary or desirable for security, safety, efficiency or other reasons, the
Executive shall have the authority to contract for the services of a private
aircraft for travel related, directly or indirectly, to the Executive's carrying
out his duties hereunder, the cost of which shall be paid or reimbursed by the
Company.

        (f)    The Executive shall be entitled to participate in all other
Company benefit plans, as well as any supplemental benefit or perquisite plans,
as the Company may provide from time to time for its senior executives, on a
basis commensurate with his position. The Executive, to the extent he is

5

--------------------------------------------------------------------------------




otherwise eligible, shall also be entitled to participate in all group insurance
programs or other fringe benefit plans which the Company may from time to time
in its sole and absolute discretion make available generally to its personnel,
or for personnel similarly situated, but the Company shall not be required to
establish or maintain any such program or plan except as may be otherwise
expressly provided herein.

        (g)   The Company shall pay all membership and usage costs, including,
without limitation, all initiation and membership fees and expenses and all
other expenses, fees, dues, assessments and other costs (including any bond
requirement), for the Executive to become, remain a member of and use any one
private country club or golf club and one wellness facility, all as may from
time to time be specified by the Executive.

        (h)   The Executive shall, after taking into account any taxes on
reimbursements or other benefits, be kept whole with respect to each
reimbursement or other benefit referred to in this Section 4 (other than those
referred to in Sections 4(b) hereof). Accordingly, to the extent the Executive
is taxed on any such reimbursements or benefits, the Company shall pay the
Executive, in connection therewith, an amount which, after all taxes incurred by
the Executive on payments pursuant to this Section 4(h), shall equal the amount
of the taxes on the reimbursement or benefit being provided.

5.    Termination, Change in Control and Reassignment of Duties.    

        (a)   As used herein:

          (i)  The term "Cause" shall mean any of the of the following:

(A)the willful and continued (after a reasonable period following such demand)
failure by the Executive to substantially perform his duties hereunder (other
than (I) any such willful or continued failure resulting from his incapacity due
to physical or mental illness or physical injury or (II) any such actual or
anticipated failure after the issuance of a notice of termination by the
Executive pursuant to Section 5(b)(vi), (vii) or (viii)), after written demand
for substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties;

(B)the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or

(C)the conviction of the Executive of a felony by a court of competent
jurisdiction in a judgment which has become final and nonappealable if such
conviction would render it impossible for the Executive to perform his
obligations hereunder or if the reputation of the Company would be materially
damaged by the continuance of the Executive's employment hereunder.

For purposes of this definition, no act, or failure to act, on the part of the
Executive shall be considered "willful" unless done or omitted to be done by him
in bad faith and without reasonable belief that his action or omission was in
the best interest of the Company.

         (ii)  The term "Change in Control" shall have the meaning ascribed to
such term in Schedule B hereto.

        (iii)  The term "Executive's Death" shall mean the death of the
Executive.

        (iv)  The term "Executive's Disability" shall mean the Executive's
becoming totally and permanently disabled during the Employment Period so that
he is unable to perform his obligations hereunder by reasons involving physical
or mental illness or physical injury (A) for a period of ninety (90) consecutive
days, or (B) for an aggregate of one hundred fifty (150) days (whether or not
consecutive) during any period of twelve (12) consecutive months.

6

--------------------------------------------------------------------------------






         (v)  The term "Final Average Compensation" means the sum of

(A)the Base Salary in effect immediately prior to the date of termination, plus

(B)the greater of (x) the Base Salary in effect immediately prior to the date of
termination or (y) the average of aggregate of all Specified Bonuses awarded to
the Executive pursuant to Section 2(b) hereof during each of the three Fiscal
Years preceding the date of termination, plus

(C)the greater of (x) $250,000 or (y) the average of the aggregate of all
Special Bonuses awarded to the Executive pursuant to Section 2(c) of this
Agreement during each the three Fiscal Years preceding the date of termination;

provided, however, that in no event shall the Retention Incentive Bonus be
included in the computation of Final Average Compensation.

        (vi)  The term "Good Reason" shall mean any of the following:

(A)failure by the Board to nominate the Executive for election to the Board at
any time such nominations are made, or failure of the stockholders of the
Company to elect the Executive to the Board, or failure of the Board to elect
the Executive as Chairman of the Board and Chief Executive Officer of the
Company, or failure by the Board of Directors or stockholders of any Subsidiary
to elect the Executive to such Board of Directors or other executive office as
may be requested by the Executive from time to time, or removal of the Executive
from the Board, the Board of Directors of a Subsidiary or any such office of the
Company or of a Subsidiary, provided that such failure or removal is not in
connection with a termination of the Executive's employment hereunder for Cause
in accordance with Section 5(b)(i) hereof, and provided further that any notice
of termination hereunder shall be given by the Executive within ninety (90) days
of such failure or removal;

(B)material change by the Company in the Executive's authority, functions,
duties or responsibilities as Chairman of the Board and Chief Executive Officer
of the Company (including, without limitation, material changes in the control
or structure of the Company) which would cause his position with the Company to
become of less responsibility, importance, scope or dignity than his position as
of the Commencement Date, provided that (I) such material change is not in
connection with a termination of Executive's employment hereunder for Cause in
accordance with Section 5(b)(i) hereof, (II) such material change is not made in
accordance with Section 5(c)(ii) hereof following a termination of Executive's
employment pursuant to Section 5(b)(iv) or (x) hereof, (III) such material
change is not made in accordance with Section 5(b)(ii) hereof pertaining to
disability, including without limitation the time period restrictions applicable
thereunder, and (IV) any notice of termination hereunder shall be given by the
Executive within ninety (90) days of when the Executive becomes aware of such
change;

(C)failure by the Company to comply with any provision of Section 1, 2, 3, 4 or
8 of this Agreement, which has not been cured within fifteen (15) days after
notice of such noncompliance has been given by the Executive to the Company,
provided that no such opportunity for cure need be given if there has been a
previous failure described in this clause (C) in the twelve months immediately
preceding such failure, and provided, further, that any notice of termination
hereunder shall be given by the Executive within ninety (90) days after the end
of such fifteen (15) day period or such failure (as applicable);

7

--------------------------------------------------------------------------------



(D)failure by the Company to obtain an assumption of this Agreement by a
successor in accordance with Section 14 hereof unless payment or provision for
continuation of benefits under this Agreement have been made in a manner
permitted by this Section 5;

(E)any change by the Company of the Executive Office Location from the Current
Executive Office Location to another location more than ten (10) miles from the
Current Executive Office Location, provided that any notice of termination
hereunder shall be given by the Executive within ninety (90) days of such
change; or

(F)any purported termination by the Company of the Executive's employment which
is not effected in accordance with the terms of this Agreement, including
without limitation pursuant to a notice of termination not satisfying the
requirements set forth herein (and for purposes of this Agreement no such
purported termination by the Company shall be effective), which has not been
cured within ten (10) days after notice of such nonconformance has been given by
the Executive to the Company, provided that no such opportunity for cure need be
given if there has been a previous purported termination described in this
clause (F) in the twelve months immediately preceding such purported
termination, and provided, further any notice of termination hereunder shall be
given by the Executive within thirty (30) days of receipt of notice of such
purported termination.

        (b)   The Executive's employment under this Agreement may be terminated
as follows and in no other way:

          (i)  The Company may terminate the Executive's employment under this
Agreement at any time for Cause; provided, however, that the Executive's
employment shall not be deemed to have been terminated for Cause pursuant to
this Section 5(b)(i) unless (x) notice shall have been given to him setting
forth in reasonable detail the reasons for the Company's intention to terminate
for Cause; (y) an opportunity shall have been provided for the Executive,
together with his counsel, to be heard before the Board; and (z) delivery shall
have been made to the Executive of a notice of termination from the Board
finding that in the good faith opinion of a majority of the Board (excluding the
Executive) he was guilty of conduct constituting "Cause" and specifying the
particulars thereof in detail.

         (ii)  The Company may terminate the Executive's employment under this
Agreement at any time for the Executive's Disability; provided, however, that
Board must give notice of such termination within sixty (60) days after the
expiration of applicable period for determining the Executive's Disability, said
termination to be effective ten (10) days after written notice to the Executive.
During any period that the Executive's Disability has not yet been determined
and the Executive is totally disabled such that he is unable to perform his
obligations hereunder by reason involving physical or mental illness or physical
injury, as determined by a physician chosen by the Company and reasonably
acceptable to the Executive (or his legal representative), the Company may
reassign the Executive's duties hereunder to another person or other persons,
provided that if the Executive shall again be able to perform his obligations
hereunder, all such duties shall again be the Executive's duties. The cost of
any examination by such physician shall be borne by the Company. Any such
reassignment shall not be a termination of employment and in no event shall such
reassignment reduce the Company's obligations to make salary, bonus and other
payments to the Executive and to provide other benefits to him under this
Agreement during his employment.

        (iii)  The Company may terminate the Executive's employment under this
Agreement by giving a Company Nonrenewal Notice in accordance with Section 1(a)
hereof.

        (iv)  The Company may terminate the Executive's employment under this
Agreement at any time other than pursuant to Sections 5(b)(i), (ii) or
(iii) hereof; provided, however, that if the Company desires to terminate the
Executive's employment pursuant to this Section 5(b)(iv) (a

8

--------------------------------------------------------------------------------






"Company Voluntary Termination"), it shall give the Executive not less than
ninety (90) days' prior written notice of such termination.

         (v)  The Executive's employment under this Agreement shall be
automatically terminated upon the Executive's Death.

        (vi)  The Executive may terminate his employment under this Agreement at
any time for Good Reason effective upon his giving notice to the Company of such
termination setting forth in reasonable detail the reasons for the Executive's
intention to terminate for Good Reason.

       (vii)  The Executive may terminate his employment under this Agreement at
any time following but prior to the date which is one year after the occurrence
of a Change in Control, effective upon his giving notice to the Company of such
termination.

      (viii)  The Executive may terminate his employment under this Agreement at
any time, effective upon his giving notice to the Company of such termination,
if it becomes probable that Executive Disability will occur, provided that he
has obtained a written statement from a qualified doctor to such effect.

        (ix)  The Executive may terminate his employment under this Agreement by
giving an Executive Nonrenewal Notice in accordance with Section 1(a) hereof.

         (x)  The Executive may terminate his employment under this Agreement at
any time other than pursuant to Sections 5(b)(vi), (vii), (viii) or (ix) hereof;
provided, however, that if the Executive desires to terminate his employment
pursuant to this Section 5(b)(x) (an "Executive Voluntary Termination"), he
shall give the Company not less than ninety (90) days' prior written notice of
such termination.

In the event that the Executive's employment hereunder terminates: (x) for any
reason within one year of a Change in Control, then such termination shall be
conclusively deemed to have been occurred pursuant to Section 5(b)(vii) hereof
for all purposes of this Agreement; (y) for any reason after the Company has
given a notice pursuant to Section 5(b)(iii) or (iv) hereof or the Executive has
or could have given a notice pursuant to Section 5(b)(vi) hereof, then such
termination shall be conclusively deemed to have occurred pursuant to such
Section 5(b)(iii), (iv) or (vi) hereof, as applicable, for all purposes of this
Agreement

        (c)    Effect of Termination.    

          (i)  Upon termination of the Executive's employment hereunder pursuant
to Section 5(b) hereof, then, effective upon the date such termination is
effective, he will be deemed automatically to have resigned from all positions
as an officer and Director of the Company and of any of its Subsidiaries, except
as the parties (or with respect to positions with a Subsidiary, the Executive
and the Subsidiary) may otherwise agree.

         (ii)  In the event that either the Company gives the Executive notice
of a Company Voluntary Termination or the Executive gives the Company notice of
an Executive Voluntary Termination, then for the purpose of effecting a
transition during the ninety (90) day notice period of the management of the
Company from the Executive to another person or persons, during such period the
Company may reassign the Executive's duties hereunder to another person or other
persons. Such reassignment shall not reduce the Company's obligations hereunder
to make salary, bonus and other payments to the Executive and to provide other
benefits to him during the remainder of his employment, including without
limitation the use of his office and secretarial services during the remainder
of his employment.

        (d)   In the event of any termination of the Executive's employment
under this Agreement for any reason, the Executive (or his estate) shall be paid
such portion of his Base Salary and bonuses as he

9

--------------------------------------------------------------------------------



has accrued (including without limitation as provided below) by virtue of his
employment during the period prior to termination and has not yet been paid,
together with any amounts for expense reimbursement and similar items which have
been properly incurred in accordance with the provisions hereof prior to
termination and have not yet been paid. Such amounts shall be paid within ten
(10) days of the date his employment hereunder terminates. The amount due to the
Executive (or his estate) under this Section 5(d) in payment of any bonus,
including without limitation any Specified Bonus and/or Annual Equity Incentive
Grant, shall be a proportionate amount of the bonus or award of Equity-Based
Incentives (as applicable) that would next be payable or awardable to him and
would otherwise have been due to the Executive if such termination had not
occurred and such bonus or Equity-Based Incentives (as applicable) had been
fully earned, and which proportion shall be based on the number of elapsed days
in the applicable bonus period prior to the termination date and in which the
termination date occurs. If and to the extent the Executive has any accrued
vacation days that he has not then taken as vacation, he shall be compensated
for such unused vacation days in an amount equal to the number of such days
multiplied by Base Salary then in effect divided by 255.

        (e)   In addition to all other amounts payable to the Executive
hereunder:

          (i)  In the event the Executive's employment hereunder is terminated
pursuant to Section 5(b)(iii), (iv), (vi) or (vii) hereof, the Executive shall
be entitled to severance compensation in an aggregate amount equal to three
times the Final Average Compensation, payable in a lump sum on the date such
termination occurs.

         (ii)  In the event the Executive's employment hereunder is terminated
pursuant to Section 5(b)(ii) or (viii) hereof, the Executive shall be entitled
to severance compensation in an aggregate amount equal to three times the Final
Average Compensation, reduced by a good faith estimate of the aggregate amount
of any Company-paid disability insurance proceeds which will be actually paid to
the Executive or for his benefit during the three years immediately following
such termination, payable in a lump sum on the date such termination occurs.

        (iii)  In the event the Executive's employment hereunder is terminated
to Section 5(b)(i), (v), (ix) or (x) hereof, the Executive shall not be entitled
to any additional severance compensation pursuant to this Section 5(e).

        (f)    Effect of Termination or Change in Control upon Equity
Compensation.    Subject in all cases to Section 5(f)(iv) hereof:

          (i)  In the event the Executive's employment hereunder is terminated
pursuant to Section 5(b)(ii), (iii), (iv), (v), (vi), (vii) or (viii) hereof,
then, effective upon the date such termination is effective, all Equity-Based
Incentives held by the Executive (or his assignee) entitling the Executive (or
his assignee) to purchase securities of the Company shall, notwithstanding any
contrary provision in the agreement or plan pursuant to which such Equity-Based
Incentives were granted, become fully vested and all such Equity-Based
Incentives shall become exercisable as of such date and shall remain exercisable
until the final stated expiration date of such Equity-Based Incentives.

10

--------------------------------------------------------------------------------





         (ii)  In the event the Executive's employment hereunder is terminated
pursuant to Section 5(b)(i), (ix) or (x) hereof, then, effective upon the date
such termination is effective, all Equity-Based Incentives not previously vested
shall be forfeited, unless there shall be a contrary provision in the agreement
or plan pursuant to which such Equity-Based Incentives were granted.

        (iii)  In the event of a Change in Control while the Executive is
employed, and whether or not the Executive's employment hereunder is
subsequently terminated, then, as of the date immediately prior to the date such
Change in Control shall occur, all Equity-Based Incentives held by the Executive
(or his assignee) shall, notwithstanding any contrary provision in the agreement
or plan pursuant to which such Equity-Based Incentives were granted, become
fully vested and all such Equity-Based Incentives shall become exercisable as of
such date and shall remain exercisable until the final stated expiration date of
such Equity-Based Incentives as set forth in the pertinent agreement.

        (iv)  Notwithstanding the preceding terms and provisions of this
Section 5(f), (A) in the event of a conflict between such preceding terms and
provisions and any other terms and provisions governing any Equity-Based
Incentives granted under the 2003 Plan held (now or in the future) by the
Executive (including, without limitation, the terms and provisions contained in
the 2003 Plan and/or agreements and/or resolutions relating to such Equity-Based
Incentives), such other terms and provisions shall control, and (B) if an
Equity-Based Incentive (including, without limitation, a grant of restricted
stock or deferred stock) does not by its terms require any exercise, no
requirement of exercise shall be implied from the preceding terms and provisions
of this Section 5(f).

        (g)   Continuation of Benefits, etc.

          (i)  Subject to the provisions of Section 5(g)(ii) hereof, in the
event the Executive's employment hereunder is terminated pursuant to
Section 5(b)(ii), (iii), (iv), (vi), (vii) or (viii) hereof:

(A)The Executive (or his family, as applicable) shall continue to be entitled to
the benefits that the Executive was receiving or to which the Executive was
entitled, as of the date immediately preceding the applicable termination date,
pursuant to Section 4 hereof (except for the benefits described in Section 4(b)
hereof, the last sentence of Section 4(c) hereof and Sections 4(e) and 4(h)
hereof) at the Company's expense for a period of time following the termination
date ending on the first to occur of (I) the third anniversary of the date such
employment terminated or (II) the date on which the Executive commences
full-time employment by another employer, but only if and to the extent the
Executive is eligible to receive through such other employer benefits which are
at least equivalent on an aggregate basis to those benefits the Executive was
receiving or to which the Executive was entitled under Section 4 hereof as of
the date immediately preceding such date of termination. If, because of
limitations required by third parties or imposed by law, the Executive cannot be
provided such benefits through the Company's plans, then the Company will
provide the Executive (or his family, as applicable) with substantially
equivalent benefits, on an aggregate basis, at the Company's expense. For
purposes of the determination of any benefits which require a particular period
of employment by the Company and/or the attainment of a particular age while
employed by the Company in order to be payable, the Executive shall be treated
as having continued in the employment of the Company during such period of time
as the Executive (or his family, as applicable) is entitled to receive benefits
under this Section 5(g). At such time as the Company is no longer required to
provide the Executive with life insurance, the Executive shall be entitled at
the Company's expense to obtain ownership of such life insurance,

11

--------------------------------------------------------------------------------



except and to the extent such transfer of ownership is not available from the
provider of such insurance.

(B)The Executive shall be entitled, at the Company's expense for a period of
time following the termination date ending on the first to occur of (A) the
third anniversary of the termination date or (B) the date on which a Executive
commences full-time employment by another employer, to office space at such
location as the Executive may from time to time specify and secretarial
services, in each case substantially commensurate with the office space and
secretarial services furnished by the Company to the Executive prior to the
termination date, and to be furnished executive job search and employment
services by an executive employment firm of national reputation selected by the
Executive and approved by the Board, which approval shall not be unreasonably
withheld or delayed.

         (ii)  In the event the Executive's employment is terminated pursuant to
Section 5(b)(vii) hereof or is terminated by the Company in anticipation of a
Change in Control for any reason other than pursuant to Section 5(b)(i) hereof,
the Company shall pay to the Executive, in lieu of providing the benefits
contemplated by Section 5(g)(i) hereof, an amount in cash equal to the aggregate
reasonable expenses that the Company would incur if it were to provide such
benefits for a period of time following the termination date ending on the third
anniversary of the termination date, which amount shall be paid in one lump sum
within ten (10) days after the date of such termination.

        (iii)  With respect to any termination of the Executive's employment
pursuant to Section 5(b)(v) hereof, the Executive's family shall be entitled to
receive continued participation in medical and dental insurance coverage until
the death of the Executive's spouse; provided that (A) if the Executive's family
is precluded from continuing its participation in any such coverage, they shall
be provided with the after-tax economic equivalent of the benefits provided
under the plan or program in which they are to participate for the period
specified above, (B) the economic equivalent of any benefit forgone shall be
deemed to be the lowest cost that would be incurred by the Executive's family in
obtaining such benefit themselves on an individual or family (as applicable)
basis, and (C) payment of such after-tax economic equivalent shall be made
quarterly in advance.

        (h)    Certain Tax Consequences.    

          (i)  Whether or not the Executive becomes entitled to the payments and
benefits described in this Section 5, if any of the payments or benefits
received or to be received by the Executive in connection with a change in
ownership or control of the Company (a "Statutory Change in Control"), as
defined in section 280G of the Internal Revenue Code of 1986, as from time to
time in effect (the "Code"), or the Executive's termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Statutory
Change in Control or any person affiliated with the Company or such person)
(collectively, the "Severance Benefits") will be subject to any excise tax (the
"Excise Tax") imposed under section 4999 of the Code, the Company shall pay to
the Executive an additional amount equal to the Excise Tax, plus any amount
necessary to "gross up" the Executive for additional taxes resulting from the
payments to the Executive by the Company under this Section 5(h)(i) (the "Excise
Tax Payment").

         (ii)  For purposes of determining whether any of the Severance Benefits
will be subject to the Excise Tax and the amount of such Excise Tax:

(A)all of the Severance Benefits shall be treated as "parachute payments" within
the meaning of Code section 280G(b)(2) if the aggregate present value
(determined as provided in Code Section 280G(d)(4)) of such Severance Benefits
equals or exceeds three

12

--------------------------------------------------------------------------------



times the Executive's "Base Amount" (within the meaning of Code
Section 280G(b)(3)), and all "excess parachute payments" within the meaning of
Code section 280G(b)(1) shall be treated as subject to the Excise Tax, unless,
in the opinion of Ropes & Gray LLP or other tax counsel selected by Ropes & Gray
LLP and reasonably acceptable to the Executive or in the event Ropes & Gray LLP
is unable or unwilling to make such selection, by other tax counsel selected by
the Company and reasonably acceptable to the Executive, such other payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Code section 280G(b)(4)(A), or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered, within the meaning of Code section 280G(b)(4)(B), in excess of the
"Base Amount" as defined in Code section 280G(b)(3) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax; and

(B)the value of any non-cash benefits or any deferred payment or benefit shall
be determined by a certified public accountant selected by Ropes & Gray LLP and
reasonably acceptable to the Executive, or in the event that Ropes & Gray LLP is
unable or unwilling to make such selection, such selection shall be made by such
other certified public accountant as is selected by the Company and is
reasonably acceptable to the Executive, in accordance with the principles of
Code section 280G(d)(3) and (4).

        (iii)  In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder, the Executive shall repay to
the Company, at the time that the amount of such reduction in Excise Tax is
finally determined (the "Reduced Excise Tax"), an amount (the "Gross-Up
Repayment") equal to the sum of (A) the difference of the Excise Tax Payment and
the Reduced Excise Tax plus (B) an amount representing the difference between
(1) the amount paid by the Company to the Executive to "gross up" the Executive
for taxes on payments made by the Company to the Executive in respect of the
Excise Tax and (2) the amount which should have been paid to the Executive by
the Company to "gross up" the Executive for taxes on payments made by the
Company to the Executive in respect of the Reduced Excise Tax; provided,
however, that in no event shall the Gross-Up Repayment exceed the actual
aggregate cash refunds of, or cash reductions in, taxes paid by the Executive by
virtue of paying the Gross-Up Repayment; and provided, further, that if such
refunds or reductions are realized from time to time, the Executive shall make a
repayment to the Company at the time of each such realization equal to the
excess of the Gross-Up Repayment due after giving effect to such realization
over the Gross-Up Repayment due immediately prior to giving effect to such
realization. The Executive shall (1) take such actions with respect to taxes and
tax returns as the Company may from time to time reasonably request in order to
obtain such refunds and reductions, including, without limitation, by taking
reasonable positions on tax returns and filing amended tax returns, (2) provide
the Company with copies of all tax returns filed by the Executive which reflect
such refunds or reductions or are otherwise reasonably requested by the Company
in order to determine the Executive's compliance with the immediately preceding
clause (1), (3) permit the Company to participate in any proceedings relating to
such refunds and reductions and (4) take all such other actions as may be
reasonably requested by the Company from time to time in connection with the
realization of such refunds or reductions, including, without limitation,
borrowing money from the Company (on terms and conditions reasonably
satisfactory to the Executive and the Company, including, without limitation,
having the Company make the Executive whole, on an after-tax basis, for any
interest costs) so that the payments made from time to time by the Executive to
the Company hereunder maximize (to the extent reasonably possible) such refunds
and reductions, the aggregate amount of such payments by the Executive not to
exceed the Gross-Up Repayment (computed without regard to the provisos to the
first sentence of this Section 5(h)(iii)); provided, however, that the Company
shall bear and directly pay, or shall promptly reimburse the Executive for, all
costs and expenses (including any additional penalties

13

--------------------------------------------------------------------------------



and interest) incurred by the Executive in connection with any actions taken or
omitted by the Executive in accordance with instructions from the Company
pursuant to this sentence, and shall indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including any
additional penalties and interest) imposed as a result of the Company's payment
of such costs and expenses. In the event that the Excise Tax is subsequently
determined to exceed the amount taken into account hereunder (including by
reason of any payment the existence or amount of which could not be determined
at the time of the Excise Tax Payment), the Company shall make an additional
Excise Tax Payment in respect of such excess (together with any interest or
penalties payable by the Executive with respect to such excess) at the time that
the amount of such excess if finally determined, plus any additional taxes
resulting from the payment to the Executive by the Company for such excess and
the interest and penalties thereon. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Severance Benefits.

        (iv)  As used herein, any reference to "Ropes & Gray LLP" shall include
any successor firm thereto.

         (v)  The Executive shall give the Company written notice of any
determination by the Executive, or any claim by any taxing authority, that he
owes Excise Tax on any Severance Benefit. Such notice shall be given as soon as
practicable but no later than ten (10) business days after the Executive makes
such determination or is informed of such claim, and shall, to the extent the
Executive has or may reasonably obtain such information, apprise the Company of
the amount of such Excise Tax and the date on which it is required to be paid.
If the Company gives the Executive written notice at least thirty (30) days
prior to the due date for payment of such Excise Tax, or within ten
(10) business days of having received the foregoing notice from the Executive
(whichever is later), that it disagrees with or wishes to contest the amount of
the Excise Tax, the Company and the Executive shall consult with each other and
their respective tax advisors regarding the amount and payment of any Excise
Tax. In the event there is a contest with any taxing authority regarding the
amount of the Excise Tax, the Company shall bear and pay directly all costs and
expenses (including additional interest, penalties and legal fees) incurred in
connection with any such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, to the extent not otherwise paid hereunder, on
(x) the Excise Tax Payment (including any interest and penalties with respect
thereto) and (y) the Company's payment of the Executive's costs and expenses
hereunder.

6.    Confidential Information; Non-Solicitation; Non-Competition.    

        (a)   The Executive shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or any of its affiliated companies and
that shall not have been or now or hereafter have become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). During the Employment Period and for a period of five years
thereafter, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process or as may be
reasonably determined by the Executive to the extent necessary to enforce his
rights hereunder or otherwise against the Company, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.

        (b)   The Executive shall not, at any time during the Employment Period
and for a period of three years thereafter, (i) engage or become economically
interested as an owner (other than as an owner of less than 5% of the stock of a
publicly owned company), stockholder, lender, provider (directly or

14

--------------------------------------------------------------------------------




indirectly, including, without limitation, by a gift of funds) of financing,
partner, director, officer, employee, consultant or otherwise in any Competitive
Business (as defined below) conducted in any Competitive Market Area (as defined
below) or (ii) recruit, solicit for employment, hire or engage any employee of
the Company or any person who was an employee of the Company within two
(2) years prior to the date of termination (provided that this clause (ii) shall
not apply to any person who acted as a personal assistant to Executive). As used
herein, the term "Competitive Business" shall mean any business: (1) that is
competitive with any business (A) which was conducted by the Company or any of
its affiliated companies during the Employment Period or on the date of
termination of Executive's employment hereunder or (B) which, on the date of
such termination or during the twelve months immediately preceding such
termination, the Company or any of its affiliated companies was actively
investigating with a view to conducting or was actively pursuing a plan to
conduct; and (2) from which the Company and such affiliated companies derive (or
reasonably expect to derive) annual revenues of not less than $1,000,000. As
used herein, the term "Competitive Market Area" shall mean any geographic market
area (1) if the Company or any of its affiliated companies conducted business in
such geographic market area during the Employment Period or on the date of
termination of Executive's employment hereunder, or (2) if, on the date of such
termination or during the twelve months immediately preceding such termination,
the Company or any of its affiliated companies was actively investigating with a
view to conducting business in such geographic market area or was actively
pursuing a plan to conduct business in such geographic market area. The
Executive acknowledges that these provisions (I) have been specifically
bargained for by the Company and are supported by separate and specific
consideration provided to him by the Company and (II) are necessary for the
Company's protection and are not unreasonable, since he would be able to obtain
employment with companies whose businesses are not competitive with those of the
Company and its affiliated companies and would be able to recruit and hire
personnel other than employees of the Company. The duration and the scope of
these restrictions on the Executive's activities are divisible, so that if any
provision of this paragraph is held or deemed to be invalid, that provision
shall be automatically modified to the extent necessary to make it valid.

        (c)   The Executive and the Company agree that the covenants set forth
in Section 6(b) hereof are reasonable covenants under the circumstances, and
further agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended. The Executive agrees that any breach of
the covenants contained in this Section 6 would irreparably injure the Company.
Accordingly, the Executive agrees that the Company may, in addition to pursuing
any other remedies it may have in law or in equity, withhold payment of any
amounts due hereunder and obtain an injunction against Executive from any court
having jurisdiction over the matter restraining any further violation of this
Agreement by the Executive.

7.    Enforceability.    If any provision of this Agreement shall be deemed
invalid or unenforceable as written, this Agreement shall be construed, to the
greatest extent possible, or modified, to the extent allowable by law, in a
manner which shall render it valid and enforceable and any limitation on the
scope or duration of any such provision necessary to make it valid and
enforceable shall be deemed to be a part thereof. No invalidity or
unenforceability of any provision contained herein shall affect any other
portion of this Agreement unless the provision deemed to be so invalid or
unenforceable is a material element of this Agreement, taken as a whole.

8.    Legal Expenses.    The Company shall pay the Executive's reasonable fees
for legal and tax advice and other related expenses associated with the
negotiation and completion of this Agreement. The Company shall also pay the
Executive's reasonable fees for legal and other related expenses associated with
any disputes arising hereunder or under the agreements relating to Equity-Based
Incentives referred to herein if a court of competent jurisdiction shall render
a final judgement in favor of the

15

--------------------------------------------------------------------------------




Executive on the issues in such dispute, from which there is no further right of
appeal. If it shall be determined in such judicial adjudication that the
Executive is successful on some of the issues in such dispute, but not all, then
the Executive shall be entitled to receive a portion of such legal fees and
other expenses as shall be appropriately prorated.

9.    Notices.    All notices which the Company is required or permitted to give
to the Executive shall be given by registered or certified mail or overnight
courier, with a receipt obtained, addressed to the Executive at the address
referred to above, or at such other place as the Executive may from time to time
designate in writing, or by personal delivery, and to counsel for the Executive
as may be requested in writing by the Executive from time to time. All notices
which the Executive is required or permitted to give to the Company shall be
given by registered or certified mail or overnight courier, with a receipt
obtained, addressed to the Company at the address set forth above, or at such
other address as the Company may from time to time designate in writing, or by
personal delivery, and to counsel for the Company as may be requested in writing
by the Company. A notice will be deemed given upon the mailing thereof or
delivery to an overnight courier for delivery the next business day, except for
a notice of a change of address, which will not be effective until receipt.

10.    Waivers.    No waiver by either party of any breach or nonperformance of
any provision or obligation of this Agreement shall be deemed to be a waiver of
any preceding or succeeding breach of the same or any other provision of this
Agreement.

11.    Headings; Other Language.    The headings contained in this Agreement are
for reference purposes only and shall in no way affect the meaning or
interpretation of this Agreement. In this Agreement, as the context may require,
the singular includes the plural and the singular, the masculine gender includes
both male and female reference, the word "or" is used in the inclusive sense and
the words "including," "includes," and "included" shall not be limiting.

12.    Counterparts.    This Agreement may be executed in duplicate
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one agreement.

13.    Agreement Complete; Amendments.    This Agreement, together with the
instruments, agreements, plans, resolutions and other documents pursuant to
which Equity-Based Incentives are held (now or in the future) by the Executive,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto. This Agreement may not be amended, supplemented, canceled or discharged
except by a written instrument executed by both of the parties hereto; provided,
however, that the immediately foregoing provision shall not prohibit the
termination of rights and obligations under this Agreement which termination is
made in accordance with the terms of this Agreement.

14.    Benefit and Binding Nature/Nonassignability.    This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the respective parties hereto. This Agreement and the rights and obligations
hereunder are personal to the Company and the Executive and are not assignable
or transferable to any other person, firm or corporation without the consent of
the other party, except as contemplated hereby; provided, however, in the event
of the merger or consolidation of the Company, whether or not the Company is the
surviving or resulting corporation, the transfer of all or substantially all of
the assets of the Company, or the voluntary or involuntary dissolution of the
Company, then the surviving or resulting corporation or the transferee or
transferees of the Company's assets shall be bound by this Agreement and the
Company shall take all actions necessary to insure that such corporation,
transferee or transferees are bound by the provisions of this Agreement; and
provided, further, this Agreement shall inure to the benefit of the Executive's
estate, heirs, executors, administrators, personal and legal representatives,
distributees, devisees, and legatees. Notwithstanding the foregoing provisions
of this Section 14, the Company shall not be required to take all actions
necessary to insure that a transferee or transferees of the Company's assets are
bound by the provisions of this Agreement and such transferee or transferees of
the Company's shall not be bound by the

16

--------------------------------------------------------------------------------




obligations of the Company under this Agreement if the Company shall have
(a) paid to the Executive or made provision satisfactory to the Executive for
payment to him of all amounts which are or may become payable to him hereunder
in accordance with the terms hereof and (b) made provision satisfactory to the
Executive for the continuance of all benefits required to be provided to him in
accordance with the terms hereof.

15.    Governing Law.    This Agreement will be governed and construed in
accordance with the law of Pennsylvania applicable to agreements made and to be
performed entirely within such state, without giving effect to the conflicts of
laws principles thereof.

16.    Subsidiaries.    As used herein, the term "Subsidiaries" shall mean all
corporations a majority of the capital stock of which entitling the holder
thereof to vote is owned by the Company or a Subsidiary.

17.    Interpretation.    The Company and the Executive each acknowledge and
agree that this Agreement has been reviewed and negotiated by such party and its
or his counsel, who have contributed to its revision, and the normal rule of
construction, to the effect that any ambiguities are resolved against the
drafting party, shall not be employed in the interpretation of it.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

    KEY ENERGY SERVICES, INC.
 
 
By
 
          /s/  DAVID J. BREAZZANO      

--------------------------------------------------------------------------------

    Title: Chairman, Compensation Committee
 
 
/s/  FRANCIS D. JOHN      

--------------------------------------------------------------------------------

FRANCIS D. JOHN

17

--------------------------------------------------------------------------------






SCHEDULE A


--------------------------------------------------------------------------------

Company Paid Coverages

1.   Life Insurance       $20,000,000 of term insurance payable to beneficiaries
designated by the Executive
2.
 
Business Travel Accident Insurance       Death and dismemberment benefits up to
$10,000,000 with twenty-four hour business and pleasure travel coverage.
3.
 
Medical and Dental Coverage       Comprehensive medical and dental coverage,
including an annual physical, pursuant to which all medical and dental expenses
incurred by the Executive, his spouse and his children will be reimbursed by
Company-provided insurance, or in the absence of insurance coverage, directly by
the Company.
4.
 
Director and Officer Liability Insurance       Minimum coverage of at least
$50 million.

A-1

--------------------------------------------------------------------------------






SCHEDULE B


Definition of "Change in Control"

        The occurrence of any of the following shall constitute a "Change in
Control" of the Company:

        (a)   If any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as from time to time in effect (the "Exchange Act"), or
any successor provision), other than the Company, becomes the beneficial owner
directly or indirectly of more than twenty-five percent (25%) of the outstanding
Common Stock of the Company, determined in accordance with Rule 13d-3 under the
Exchange Act (or any successor provision), or otherwise becomes entitled to vote
more than twenty-five percent (25%) of the voting power entitled to be cast at
elections for directors ("Voting Power") of the Company;

        (b)   If the Company is subject to the reporting requirements of Section
13 or 15(d) (or any successor provision) of the Exchange Act, and any person (as
defined in Section 3(a)(9) of the Exchange Act, or any successor provision),
other than the Company, purchases shares pursuant to a tender offer or exchange
offer to acquire Common Stock of the Company (or securities convertible into or
exchangeable for or exercisable for Common Stock) for cash, securities or any
other consideration, if after consummation of the offer, the person in question
is the beneficial owner, directly or indirectly, of more than twenty-five
percent (25%) of the outstanding Common Stock of the Company, determined in
accordance with Rule 13d-3 under the Exchange Act (or any successor provision);

        (c)   If the stockholders or the Board of Directors of the Company (the
"Board") approve any consolidation or merger of the Company (i) in which the
Company is not the continuing or surviving corporation unless such merger is
with a subsidiary of the Company (a "Subsidiary") at least eighty percent (80%)
of the Voting Power of which is held by the Company or (ii) pursuant to which
the holders of the Company's shares of Common Stock immediately prior to such
merger or consolidation would not be the holders immediately after such merger
or consolidation of at least a majority of the Voting Power of the Company;

        (d)   The stockholders or the Board shall have approved any sale, lease,
exchange or other transfer (in one transaction or a series of transactions) of
all or substantially all of the assets of the Company; or

        (e)   Upon the election of one or more new directors of the Company, a
majority of the directors holding office, including the newly elected directors,
were not nominated as candidates by a majority of the directors in office
immediately before such election.

        As used in this definition of "Change in Control", "Common Stock" means
the Common Stock, or if changed, the capital stock of the Company as it shall be
constituted from time to time entitling the holders thereof to share generally
in the distribution of all assets available for distribution to the Company's
stockholders after the distribution to any holders of capital stock with
preferential rights.

B-1

--------------------------------------------------------------------------------





QuickLinks


THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
SCHEDULE A
SCHEDULE B
